Citation Nr: 1819716	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder residual of labrum tear and surgical repair also claimed as arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome with arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with arthritis.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to November 1986 and from September 2005 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a July 2015 rating decision, the RO in pertinent part, continued the evaluation of left shoulder residual of labrum tear and surgical repair also claimed as arthritis, left knee patellofemoral syndrome with arthritis, right knee patellofemoral syndrome with arthritis, and denied entitlement to a TDIU.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a November 2016 decision, the Board granted service connection for benign prostate hypertrophy (BNH) and an initial 10 percent rating for hypertension.

In a January 2017 rating decision, the RO implemented the grant of service connection for BNH with a noncompensable evaluation effective May 28, 2010 and an evaluation of 10 percent effective January 4, 2013; and an initial 10 percent rating for hypertension effective May 28, 2010.

In a December 2017 rating decision, the RO granted an initial 20 percent rating for left shoulder residual of labrum tear and surgical repair claimed as arthritis, effective May 28, 2010.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran did not receive the maximum increase available, the issue of entitlement to an initial increased rating for left shoulder residual of labrum tear and surgical repair claimed as arthritis, remains on appeal.  As such, the Board has modified the issue above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by limitation of motion due to pain.

2.  The Veteran's bilateral knee disability is manifested by limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left shoulder residual of labrum tear and surgical repair also claimed as arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5003 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome with arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, such as here, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims (Court) also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A.  Left Shoulder

The Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (based on limitation of motion).  This diagnostic code provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In his July 2016 hearing, the Veteran reported that he was right-hand dominant.  In that regard, Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the minor arm at shoulder level; a 20 percent rating for limitation of motion of the arm midway between the side and shoulder level on the minor side; and, a maximum 30 percent rating is assigned for limitation of motion to 25 degrees on the minor side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Other rating criteria applicable to shoulder disabilities are available under Diagnostic Codes 5200 through 5203.  The criteria under Diagnostic Code 5200, which applies to ankylosis of the scapulohumeral articulation, and under Diagnostic Code 5202, which applies to impairment of the humerus including fibrous union, nonunion (false flail joint), and loss of the humerus head (flail shoulder), are inapplicable to this case because those manifestations are not shown in the record during the appeal period at issue.  The criteria under DC 5203 do not provide for disability ratings higher than 20 percent for the minor shoulder.  As such, those criteria do not assist the Veteran in this case and are also inapplicable.

Service treatment records (STRs) noted a history of a left shoulder injury in the military that resulted in arthroscopic surgery in 2008 and 2009 while the Veteran was on active service.

The Veteran was afforded a VA examination in May 2010.  The examination showed left shoulder weakness, tenderness, and guarding of movement.  Range of motion (ROM) findings indicated flexion 0 degrees to 130 degrees initially, then 0 degrees to 120 degrees with repetition.  Abduction was 0 degrees to 125 degrees initially, reduced to 0 degrees to 120 degrees on repetition.  Internal and external rotation was each 0 degrees to 60 degrees with no further decrease on repetition.  X-ray results were within normal limits.

Social Security Administration (SSA) records showed pain and limitation of motion of the left shoulder.  The record shows that the Veteran was awarded SSA disability benefits in July 2011 for disorders osteoarthritis and allied disorders, and glaucoma.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  

Private treatment records from Dr. A. D. showed complaints of shoulder pain and shoulder surgeries.  A letter dated November 29, 2011 indicated that the Veteran had positive impingement signs of the left and right shoulder.  There was no evidence of shoulder swelling.  X-rays of the left shoulder showed early osteophyte arthritis of the glenohumeral joint with degenerative spurring of the humeral head.  X-rays of the right shoulder were noted as essentially normal.  A letter dated January 5, 2012 indicated that the Veteran complained of bilateral shoulder pain that had gotten worse.  It was noted that the Veteran had impingement syndrome of both shoulders.  A letter dated February 6, 2012, indicated that the Veteran underwent arthroscopic surgery of the left shoulder in May 2008, with repair of a labrum tear and distal clavicle resection.  The Veteran complained of right shoulder pain and swelling.

VA treatment records indicated treatment for left shoulder pain.  In a treatment note dated October 4, 2010, it was noted that the Veteran had a left shoulder scope in 2008 and 2009.  On examination, the Veteran's left shoulder revealed a well healed arthroscopic portal of the left shoulder.  ROM findings indicated forward flexion was 150 degrees, external rotation was 30 degrees, and abduction was 140 degrees.

The Veteran underwent a VA examination in June 2015.  The examiner provided a diagnosis of degenerative arthritis of the left shoulder status post-surgical treatment of left labrum tear.  The examiner noted that the Veteran was right-hand dominant.  The Veteran indicated flare-ups as his inability to reach overhead since his surgery.  No functional loss or functional impairment was noted.  ROM testing for the left shoulder indicated flexion of 0 degrees to 150 degrees, abduction 0 degrees to 120 degrees, external rotation 0 degrees to 90 degrees, and internal rotation 0 degrees to 90 degrees.  It was noted that the ROM itself did not contribute to functional loss.  Pain was noted on examination during flexion and abduction, but did not result in functional loss.  There was no evidence of localized tenderness or pain on palpation.  There was no evidence of pain with weight bearing.  No crepitus was noted.  ROM after three repetitions did not indicate additional functional loss or ROM.  The Veteran reported that his flare-ups were activity dependent, mild to moderate in severity, and lasted minutes to hours.  Additional factors indicated as contributing to the Veteran's shoulder disability was pain on flexion and abduction, and less movement than normal.  Muscle strength testing indicated normal strength.  There was no atrophy noted.  No ankylosis was noted.  No rotator cuff conditions were noted.  No shoulder instability, dislocation or labral pathology was suspected.  No clavicle, scapula, acromioclavicular joint and sternoclavicular joint conditions were noted.  No conditions or impairments of the humerus were noted.  The Veteran did not use any assistive devices.  No additional functional impact was noted.  The examiner noted that the Veteran's shoulder condition did not impact his ability to perform any type of occupational task.

In a July 2016 Board hearing, the Veteran testified that his shoulder had gotten worse.  He stated that his shoulder locked up three to four times a day.  He stated that his arm locked up doing normal activities.  The Veteran stated that he used heat and ice when his arm hurt as the physical therapist told him it would help.  The Veteran stated that he took Tylenol for his shoulder pain and was not prescribed any additional medication for it.  The Veteran stated that he was right-hand dominant.  He stated that he had pain in his shoulder on exertion and at rest.  The Veteran stated that his pain was a throbbing sensation.  He stated that he could not lift his arm over his shoulders and he needed help accessing items above his head.  He also stated that he could not lie on his shoulder while sleeping because it would lock up.  The Veteran indicated that he needed help sometimes getting dressed.

Subsequent to a November 2016 Board remand, the Veteran was afforded a VA examination in January 2017.  The examiner confirmed a diagnosis of left labral tear, including SLAP (superior labral anterior-posterior lesion).  The examiner noted the Veteran injured his left shoulder in 2007, was diagnosed with labral tear and underwent repair in 2008.  The Veteran needed a revision in 2009.  The Veteran reported pain in the shoulder and inability to lay on it.  The Veteran had restricted ROM and reported pain in the front and on the sides.  The Veteran had received a steroid shot and was on muscle relaxers and pain medication.  The examiner noted the Veteran was right-hand dominant.  The Veteran did not report flare-ups of the shoulder or arm.  The Veteran did not report functional loss or functional impairment of the shoulder.  ROM testing of the left shoulder indicated flexion 0 degrees to 120 degrees, abduction 0 degrees to 120 degrees, external rotation 0 degrees to 45 degrees, and internal rotation 0 degrees to 60 degrees.  The examiner noted that the ROM contributed to functional loss as the Veteran was a carpenter and could no longer do the job.  The Veteran had pain on terminal elevation.  There was no evidence of pain on weight bearing noted.  There was no objective evidence of localized tenderness or pain on palpation noted.  No crepitus was noted.  ROM after three repetitions did not indicate additional functional loss or ROM. Repetitive use after three repetitions did not indicate pain, weakness, fatigability or incoordination significantly limiting the Veteran's functional ability.  Strength testing indicated reduced strength on abduction of 4/5 indicating active movement against some resistance, where normal strength was 5/5.  No atrophy was noted.  No ankylosis was noted.  No rotator cuff condition was suspected.  There was no shoulder instability, dislocation or labral pathology was suspected.  No clavicle, scapula, acromioclavicular joint and sternoclavicular joint conditions were noted.  No conditions or impairments of the humerus were noted.  There was no evidence of pain on passive motion testing.  There was no evidence of pain in the left shoulder when the joint was used in non-weight bearing.  The Veteran had a scar described by the examiner as arthroscopic scar healed and mobile and non-tender.  The Veteran did not use any assistive devices.  Radiograph of the left shoulder indicated no acute fracture or glenohumeral joint dislocation and osteophyte formation along the inferior surface of the humeral head bilaterally which was moderate on the left and mild on the right.  The findings were compatible with osteoarthritis.  The examiner remarked the Veteran had restriction of ROM of the left shoulder with pain and X-rays showed minimal bilateral glenohumeral degenerative joint disease (DJD).  The examiner noted that the Veteran's shoulder condition impacted his ability to perform any type of occupational task.  The examiner noted that there was a request for an addendum medical opinion to the June 2015 examination, but he was unable to locate it.  The examiner opined that the Veteran was unable to maintain employment for the following reasons.  The examiner provided that the Veteran was a carpenter for over 20 years and stopped working in 2010 because of his feet, knees, lower back, left wrist and left shoulder.  The Veteran was on narcotic medication.  He also had glaucoma and cataracts.  The examiner further provided that because of all these conditions, the Veteran was not able to carry out the occupation of carpenter.  The Veteran stated that he would "not be a good employee for any occupation because his conditions interfere with sitting, standing or walking for long periods of time."  The examiner noted the Veteran was on multiple medications.  The examiner provided that for the above reasons, the Veteran was not able to maintain employment.

In this case, the only applicable criteria are found in Diagnostic Code 5201 (based on limitation of motion).  In order to get the maximum 30 percent rating for limitation of motion of the left shoulder (as the minor side), the Veteran's left shoulder must be limited to 25 degrees on the minor side.  The VA examinations show higher ranges of motion than 25 degrees on the minor side.  During the May 2010 VA examination, the Veteran had flexion 0 degrees to 130 degrees initially, then 0 degrees to 120 degrees with repetition, abduction 0 degrees to 125 degrees initially, reduced to 0 degrees to 120 degrees on repetition, internal and external rotation was each 0 degrees to 60 degrees with no further decrease on repetition.  The June 2015 VA examination measured flexion of 0 degrees to 150 degrees, abduction 0 degrees to 120 degrees, external rotation 0 degrees to 90 degrees, and internal rotation 0 degrees to 90 degrees.  The January 2017 VA examination indicated flexion 0 degrees to 120 degrees, abduction 0 degrees to 120 degrees, external rotation 0 degrees to 45 degrees, and internal rotation 0 degrees to 60 degrees.  The Veteran's ranges of motion consistently measured at or greater than 25 degrees with limitation due to pain.

Based on these findings, the Board finds that the higher 30 percent rating is not warranted, as the Veteran's demonstrated range of motion was above 25 degrees.  The Board acknowledges that the Veteran complained of painful motion.  However, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in his assigned 20 percent rating.  That rating specifically considered the additional limitation of motion caused by pain and other factors.  Further to the extent that the Veteran has credibly reported that flare-ups resulted in an inability to use his arm above the shoulder, such symptomatology is still contemplated by the current rating which contemplates limitation of motion of the arm midway between the side and shoulder level.  Therefore, the Board finds that a rating higher than the 20 percent, based on additional functional loss is not warranted under the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

The Veteran genuinely believes that he is entitled to an increased rating for his left shoulder disability.  His factual recitation as to symptomatology associated with the shoulder is accepted as true.  To the extent that a higher rating is not assigned, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide competent evidence as to all of the requisite rating criteria which, in part, requires some medical expertise.  The Veteran's subjective complaints are considered in the current rating to the extent that they are consistent and not contrary to the objective evidence.  To the extent that any of the Veteran's reported symptoms are not consistent with the objective criteria, the Board has accorded greater probative weight to the detailed opinions and objective findings provided by the medical professionals who examined the Veteran's left shoulder and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a higher rating of 30 percent is not warranted for the left shoulder disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent.

B.  Bilateral Knee Disability

The Veteran is currently service connected for patellofemoral syndrome with arthritis of the right and left knee each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a , DCs 5003-5260. Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

DC 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.

Under DC 5260, a 0 percent rating is assigned for flexion limited to 60 degrees. A 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  A noncompensable rating is warranted for limitation of extension to 5 degrees, and a 10 percent rating is warranted for limitation of extension to 10 degrees, with higher ratings available for more severe limitation.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004.  Id.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  The limitation of flexion and extension must be compensable in both planes in order to warrant separate ratings.  Id.

STRs showed complaints of bilateral knee pain with assessments for patellofemoral syndrome and chondromalacia.

The Veteran was afforded a VA examination in May 2010.  The examination showed bilateral knee tenderness and guarding of movement; no subluxation or instability.  ROM findings for the left knee indicated flexion 0 degrees to 100 degrees, extension 140 degrees to 0 degrees, and no further reduction with repetition.  ROM findings for the right knee indicated flexion 0 degrees to 110 degrees, extension 140 degrees to 0 degrees, and no further reduction with repetition.  X-ray results were within normal limits.  The examiner provided a diagnosis of bilateral knee patellofemoral pain syndrome.

SSA records showed pain and limitation of motion in the left and right knee along with complaints of weakness, stiffness, locking, and tenderness.  As noted above, the Veteran has been in receipt of SSA benefits since July 2011 for disorders osteoarthritis and allied disorders, and glaucoma.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  

Private medical records from Dr. A. D. dated November 29, 2011 revealed x-rays of the bilateral knee joints did not reveal any significant evidence of osteoarthritis.

VA treatment records showed the Veteran had a history of treatment for bilateral knee pain.

The Veteran underwent a VA examination in June 2015.  The examiner confirmed a diagnosis of bilateral knee degenerative arthritis.  The Veteran reported flare-ups as his inability to kneel or squat.  ROM testing indicated normal range of flexion 0 degrees to 140 degrees and extension 140 degrees to 0 degrees for the left and right knee.  Pain was noted on examination during flexion.  No additional functional loss or ROM was reported after three repetitions.  There was localized tenderness or pain on palpation of the joint noted as palpable patellar tenderness of both knees on examination.  There was no evidence of pain noted on weight bearing.  No crepitus was noted.  The Veteran reported that his flare-ups were activity dependent, mild to moderate in severity, and lasted for hours.  Pain, weakness, fatigability or incoordination was not noted to significantly limit functional ability with flare-ups.  Additional factors noted as contributing to the disability was pain on flexion ROM testing.  Muscle strength testing revealed normal results.  There was no atrophy noted.  No ankylosis was noted.  Joint stability testing indicated normal results with no subluxation or instability in both knees.  No additional conditions, findings, complications, signs or symptoms were noted.  The Veteran used a cane regularly for ambulation.  The examiner noted that the Veteran's knee condition did not impact his ability to perform any type of occupational task.

In a July 2016 Board hearing, the Veteran testified that his bilateral knee disability had gotten worse.  The Veteran stated that he used braces for both knees and a cane.  He stated that his knees gave out "a lot" and that if he sat too long they would lock up to where he would have to stand up to get circulation in them.  He stated that he had problems with his knees when going up the steps and when crawling on his knees with his grandson.  He stated that he tried to use knee pads, but they did not help.  He stated that his knees swelled sometimes, approximately three to four times a month.  He stated that he tried wrapping his knees, but was told by his doctor that he would have to live with the pain.  The Veteran stated that he was unable to cut the grass and take walks.  He stated that he could not really "do anything" if he did not have his cane with him.  The Veteran stated that his knees felt unstable sometimes and that he had frequent falls due to his knees giving out.  The Veteran stated that at worst, his pain was a seven to eight out of ten.  He stated that he took Tylenol for the pain.  The Veteran also stated that he received injections in his knees and that his knee pain was the same in both knees.  The Veteran stated that he had not had surgery on his knees, but his doctor noted knee replacements were done every ten years and that he was too young for a knee replacement.

Subsequent to a November 2016 Board remand, the Veteran was afforded a VA examination in January 2017.  The examiner confirmed a diagnosis of bilateral knee patellofemoral syndrome with arthritis.  The Veteran reported pain in both knees located under the knee caps.  The Veteran reported treatment with knee braces, pain medication, and injections.  The Veteran reported that sitting too long caused his knees to lock up.  The Veteran reported using the stairs caused pain.  The Veteran had not had surgery on his knees.  The Veteran did not report flare-ups of the knee or lower leg.  Functional loss or functional impairment was noted as difficulty ambulating and using the stairs.  ROM testing of the right knee indicated flexion 0 degrees to 105 degrees and extension 105 degrees to 0 degrees.  ROM was noted as contributing to difficulty ambulating and using stairs.  There was pain on terminal flexion.  Pain was evidenced on weight bearing.  No evidence of localized tenderness or pain on palpation was noted.  No crepitus was noted.  ROM testing of the left knee indicated flexion 0 degrees to 105 degrees and extension 105 degrees to 0 degrees.  ROM was noted as contributing to difficulty ambulating and using stairs.  There was pain on terminal flexion.  Pain was evidenced on weight bearing.  No evidence of localized tenderness or pain on palpation was noted.  No crepitus was noted.  No additional functional loss or ROM was reported after three repetitions in both knees.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability of both knees with repeated use over a period of time.  Muscle strength testing revealed normal results in both knees.  There was no atrophy noted.  No ankylosis was noted.  Joint stability testing indicated normal results with no subluxation or instability in both knees.  There was no evidence of pain on passive motion testing in both knees.  There was no evidence of pain in both knees when the joint was used in non-weight bearing.  No additional conditions, findings, complications, signs or symptoms were noted.  The Veteran used braces and a cane regularly for ambulation.  The examiner remarked that the Veteran had lost flexion and had pain on ROM.  The examiner noted that the Veteran's knee condition impacted his ability to perform occupational tasks.  The examiner provided that the Veteran was a carpenter for over 20 years and stopped working in 2010 because of his feet, knees, lower back, left wrist and left shoulder.  The Veteran was on narcotic medication.  He also had glaucoma and cataracts.  The examiner further provided that because of all these conditions, the Veteran was not able to carry out the occupation of carpenter.  The Veteran stated that he would "not be a good employee for any occupation because his conditions interfere with sitting, standing or walking for long periods of time."  The examiner noted the Veteran was on multiple medications.  The examiner provided that for the above reasons, the Veteran was not able to maintain employment.

Neither a higher nor separate rating for the Veteran's bilateral knee disability is warranted.  The evidence does not reflect that there has been compensable limitation of flexion, as flexion has been between 100 and 140 degrees, and the Veteran has not reported flare-ups of the left knee that reduce range of motion to more nearly approximate the 45 degrees flexion that warrants a compensable rating under DC 5260.  Moreover, there is no indication that the Veteran suffers from flare-ups which result in limitation of extension more nearly approximating 15 degrees warranting a rating higher than 10 percent under DC 5261.  The January 2017 VA examination indicated that the Veteran did not suffer flare-ups of the knee or lower leg, but had difficulty ambulating and using the stairs.

In order to establish entitlement to separate ratings for limitation of extension and flexion, the limitation must be compensable in both planes.  VAOPGCPREC 9-2004.  As the Veteran did not have compensable limitation of both extension and flexion, he is not entitled to separate ratings based on limitation of extension and flexion.  As limitation of extension was full on repeat examination, a separate higher rating is not in order for either knee.  

Additionally, the evidence of record does not show that the Veteran's bilateral knee disability was manifested by ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  Therefore additional higher ratings under DC 5256; DC 5257; DC 5258; DC 5259; DC 5262; and DC 5263 are not for application.

The Veteran genuinely believes that he is entitled to an increased rating for his bilateral knee disability.  His factual recitation as to symptomatology associated with the knees is accepted as true.  To the extent that a higher rating is not assigned, however, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his bilateral knee disability as it pertains to the rating schedule, and where his report is inconsistent or contrary to the objective findings of the examiners, these reports are far outweighed by the detailed medical evidence provided by the medical professionals who examined the Veteran's knees and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that higher ratings in excess of the separate 10 percent ratings currently assigned for each of the Veteran's knees is not warranted.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert.  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for left shoulder residual of labrum tear and surgical repair also claimed as arthritis is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome with arthritis is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with arthritis is denied.



REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran's service-connected disabilities do not meet the schedular criteria.

From May 28, 2010, the Veteran had a combined evaluation of 70 percent:  bilateral plantar fasciitis, postoperative with arthritis at 10 percent, left shoulder residual of labrum tear and surgical repair also claimed as arthritis at 20 percent, degenerative joint disease lumbar spine previously rates as chronic lumbar strain at 10 percent from May 28, 2010 and 20 percent from February 22, 2013, left knee patellofemoral syndrome with arthritis at 10 percent, right knee patellofemoral syndrome with arthritis at 10 percent, right wrist sprain, with history of carpal cysts also claimed as arthritis at 10 percent, glaucoma at 10 percent, hypertension at 10 percent, benign prostate hypertrophy rates as noncompensable from May 28 2010 and 10 percent from January 4, 2013, scar left shoulder rated as noncompensable, scar left foot rated as noncompensable, and right foot scar rated as noncompensable.  Bilateral factor was included in the combined evaluation.

From September 2, 2016, the Veteran had a combined evaluation of 80 percent:  bilateral plantar fasciitis, postoperative with arthritis at 30 percent, left shoulder residual of labrum tear and surgical repair also claimed as arthritis at 20 percent, degenerative joint disease lumbar spine previously rates as chronic lumbar strain at 10 percent from May 28, 2010 and 20 percent from February 22, 2013, left knee patellofemoral syndrome with arthritis at 10 percent, right knee patellofemoral syndrome with arthritis at 10 percent, right wrist sprain, with history of carpal cysts also claimed as arthritis at 10 percent, glaucoma at 10 percent, hypertension at 10 percent, benign prostate hypertrophy rates as noncompensable from May 28 2010 and 10 percent from January 4, 2013, scar left shoulder rated as noncompensable, scar left foot rated as noncompensable, and right foot scar rated as noncompensable.  Bilateral factor was included in the combined evaluation.

Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

Nevertheless, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

In this case, there is evidence that the Veteran's service-connected bilateral foot, bilateral knee, left shoulder, lower back, left wrist, and glaucoma disabilities may have interfered with his ability to procure and maintain employment.  SSA records indicated that the Veteran stopped working in 2010.  Subsequently, the January 2017 VA examination indicated that the Veteran was unable to maintain employment for the following reasons.  The examiner provided that the Veteran was a carpenter for over 20 years and stopped working in 2010 because of his feet, knees, lower back, left wrist and left shoulder.  The Veteran was on narcotic medication.  He also had glaucoma and cataracts.  The examiner further provided that because of all these conditions, the Veteran is not able to carry out the occupation of carpenter.  The examiner noted the Veteran was on multiple medications.  The examiner provided that for the above reasons, the Veteran was not able to maintain employment.  This is consistent with the Veteran's May 2015 TDIU application.  As such, given the contention of total disability due to service-connected disabilities, and as documented above, there is evidence that the Veteran's service-connected bilateral foot, bilateral knee, left shoulder, lower back, left wrist, and glaucoma conditions interfere with the Veteran's ability to maintain employment, the Board finds that remand of the Veteran's TDIU is required so that the RO can refer the matter to the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the TDIU claim to the Director of Compensation for consideration of an extraschedular TDIU rating from May 28, 2010.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


